Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUATION OF 3 and 12
	A brief search was conducted within the guidelines of the AFCP 2.0 program but a determination of allowability could not be made. Further search and/or consideration would be required upon filing of formal amendments. 
	The following references may apply to at least some of the claim amendments:
Choi (US 2017/0371781)
Ji et al. (US 2018/0181320)
Kim et al. (US 2008/0104357)
Yang et al. (US 2020/0192791)
Wong et al. (US 2006/0044934)

/YAIMA RIGOL/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        

February 14, 2022